Citation Nr: 1638597	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-24 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for thoracolumbar spine condition.


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.



FINDING OF FACT

The Veteran stated his desire to withdraw his claim of entitlement to service connection for thoracolumbar spine condition in a February 2014 letter to the RO, a December 2015 telephone call to the RO, and an Ausust 2016 letter to the Board of Veterans' Appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for the claim of entitlement to service connection for thoracolumbar spine condition have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdraw of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2015). 

In a February 2014 written statement to the RO, the Veteran asserted a desire to withdraw the issue of entitlement to service connection for thoracolumbar spine condition.  In a December 2015 telephone communication with the RO, the Veteran again reiterated his desire to withdraw his current appeal as to the issue of entitlement to service connection for thoracolumbar spine condition.  Lastly, in an August 2016 letter to the undersigned Veterans Law Judge, the Veteran formally withdrew his appeal.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  

Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal with respect to the issue of entitlement to service connection for a thoracolumbar spine condition is withdrawn.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


